DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2020/0130792).
With respect to claim 1, Huang et al. disclose a face mask 100 comprising: 
a space formed in the face mask by a peripheral wall extending from a periphery of the space, as shown in the below taken from Fig. 2 of Huang et al.: 
[AltContent: ][AltContent: textbox (space)][AltContent: ][AltContent: textbox (peripheral wall)] 
    PNG
    media_image1.png
    369
    311
    media_image1.png
    Greyscale

 at least one first path and at least one second path 26 formed in the space so that outside air enters into the space via the at least one first path, and air in the space is released from the space via the at least one second path as shown below in the images taken from Fig. 9 and Fig. 8 of Huang et al.:
[AltContent: textbox (portion of the at least one first path covered by buffering member)][AltContent: ][AltContent: textbox (first path)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    300
    437
    media_image2.png
    Greyscale

[AltContent: textbox (portion of the at least second path covered by buffering member)][AltContent: ][AltContent: textbox (second path)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    370
    433
    media_image3.png
    Greyscale



With respect to claim 2, Huang et al. disclose a buffering member 18 that is engaged with an inside of the peripheral wall (at least at a bottom portion of partition plate 181, see Figs. 2 of Huang et al.), the buffering member 18 covers up a portion of the at least one first path and a portion of the at least one second path (Huang et al., paragraph [0029] and as indicated above), the buffering member includes a hole which communicates with the space as shown below in the image taken from Fig. 2 of Huang et al.:






[AltContent: textbox (hole)][AltContent: ]

    PNG
    media_image4.png
    216
    175
    media_image4.png
    Greyscale


With respect to claim 8, Huang et al. disclose the peripheral wall includes multiple lugs 10 and 11 extending outward therefrom, each lug includes a slot defined therethrough (as shown in Figs. 1-2 of Huang et al.), a band 21 extends through and is positioned between the slots (as shown in Fig. 14 of Huang et al.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0130792), as applied to claim 2 above, and further in view of Matich (US 2003/0136410).
With respect to claim 3, Huang et al. discloses the claimed face mask except that it is silent on whether a first shoulder is formed in the periphery of the space, the engaging face of the buffering member being engaged with the first shoulder. Huang et al. disclose that the buffering member is a ring-shaped member 18 that includes an engaging face and a contact face which is located opposite to the engaging face as shown in Fig. 2 of Huang et al. 
Matich teaches a face mask including a shoulder (curved end of perimeter edge 64) formed on the periphery of a space and  a ring-shaped buffering member 12 wherein the engaging face of the buffering member is engaged with the first shoulder (as shown in Figs. 5A and 5B of Matich). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Matich with the face mask disclosed by Huang et al. for the advantage of facilitating positioning the buffering member in the peripheral wall. 

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-7 are indicated as containing allowable subject matter primarily for the second shoulder and separator including a notch in combination with the buffering member covering up a portion of the at least one first path and a portion of the at least one second path. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schreib is cited to show another face mask with at least one path for air entering into the space and at least a second path for air being released from the space and a transverse separator positioned on a second shoulder. Twu et al. is cited to show another face mask with at least one path for air entering into the space and at least a second path for air being released from the space a ring-shaped buffering member and lugs with slots and a band extending therebetween. Patterson, Xu et al., and Tyebi are cited to show another face mask with at least one path for air entering into the space and at least a second path for air being released from the space and a transverse separator with a notch forming the space into an upper portion and a lower portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 7, 2022